Title: To John Adams from John F. Watson, 12 July 1818
From: Watson, John F.
To: Adams, John


				
					Sir,
					Banks of Germantown 12 July 1818—
				
				I frankly confess I am a Stranger & have need to bespeak your indulgence for my freedom—But men of your eminent character, become a kind of Public property & are necessarily more liable to have their time encroached upon than other men.Without further apology, I will acknowledge to you, that I entertain the hope, that if I could but influence you to believe as I do, that your memoirs would be highly useful & acceptable to the Public, that you might be disposed to employ some of the leisure of your remaining days, in leaving to Posterity your wise reflections on the past—This is the sole object of this letter—For this purpose, I need not impart a knowledge of my person or character, or be at pains to procure a formal introduction.  I remember that yourself on more than one occasion vide letters to Mr Keane &ca have expressed your wish that some able pens would engage in collecting Memorabilia of the early history of our very interesting Country—allow me Sir to persuade you that none have better opportunities than yourself—you have seen & thought more than most other men—Like Franklin (who was also an observing man) “you have been too well acquainted with all the Springs & levers of our machine not to see that our human means were unequal to our undertakings, & that if it had not been for the justice of our Cause & the Consequent interposition of Providence, in which we had faith, we must have been ruined”—It was necessary during the struggle of the Revolution to cherish the best hopes of the people, & to inflame their prejudices against the Parent Country; but men of your discernment, must then have known, that frequently the clamours were excessive; & now that the End is attained, grave & independent men may venture to give to Posterity the truth as it should be recorded in history—In the course of a long & important life you must have seen  much more, than other men, of the hidden part of the human character—You must have had repeated occasions of discovering & deploring how rare is Patriotism—many men, who had the Hozannahs of the People & moved them at their nod, you must have discerned were mere pretenders:—& you must have often heard yourself traduced by Mountebank Statesmen, & have seen the unthinking People joining their cause, while you actually had the consciousness & the Evidence too, of being alone just—Sir I cannot forbear to say I envy your Sons their happiness to be about your Person, & to possess such opportunities, as they must, to hear your occasional remarks on the past Events of your Eventful life—Were I one of them, I should be, as faithful in marking those incidents, as ever Boswell was to record the interesting reflections of his beloved & experienced friend Dr Johnson—What changes you must have observed in Society!—What inroads of luxury!—What comparative comfort & innocence you must have witnessed in your youth!—What real republicanism you must have observed when fortunes were more equalized & men actually dwelt together as brethren!—What present ambition & real aristocracy, since pride & riches have invaded the land!—And how pernicious has been the effects of luxury in changing the habits of the Country!—Wherein do our present naval & military officers generally show less of arrogance & hautesse than those of Great Britain!—Thus proving that poor Human nature is every where the same, when exposed to temptations—Any ancient man capable of  writing well, of what he saw & knew generally of the habits, manners, customs, of our people 60 and 70 years ago, must leave us a very amusing & edifying book—You must have seen much into the intrigues of Courts & of Public men—& you must have a fund of anecdote & fact respecting the conduct of various public men with whom you have been connected—You have seen such  in their freeest & most unreserved moments—The Public only have Known such in their most exalted & fairside, or distorted & calumniated character; but you must have discerned such, just as they were—Besides Sir, justice to yourself & family might justify your saying many things very properly of yourself which has hitherto been but imperfectly understood. Your own vindications & declarations will live when those who reproached you are dead & forgotten—When the passion & the prejudice of cotemporaries have subsided, honest men will diligently seek for the truth—These few desultory hints of what may be done will perhaps cause your enlarged mind to think of a far more extensive field of reflection & observation—You are aware that the Public has given the most favourable countenance to Memoirs & Biography—Gibbon & Hume & marmontel prove this—The treasures of Boswell’s Industry, prove to us how very much we can be delighted with the familiar scenes & social manners & habits of great men:—& the meagre personal biography of Washington fills us with equal wonder & regret, that even in this land & day, we knowing nothing comparatively of the habits, & family life of our great Hero! Hitherto the industry & Eccentric taste of Parson Weems, has done more to please us in this way, than all his Predecessors—The Late Bishop of Landaff has lately left us his memoirs, in a manner, which as I think, has many arguments to cause you to think seriously of the subject & to justify your fulfilling something similar—He had retired from Public life, because he was aged & infirm—He desired to leave his children his declaration of his faithfulness & mannered walk in Public life—he wrote familiarly for their private edification & made conjectures for the future:  & because he had been aspersed, he took occasion to justify his acts by his motives—above all he wrote for his personal gratification & amusement—He found a pleasure in reviving the remembrance of his past years & to live over again many scenes of youthful enterprise & social happiness—“The history of our own lives (says  Flavell) if well drawn up, & distinctly perused, would be the pleasantest history we ever read.” I doubt not, Our Franklin, has often felt the force of this remark, in contemplating, what he had done for himself & Posterity in this way—If you also can be induced to follow his Example, it will also benefit Posterity & afford lasting gratification to / Your very humb Servt 
				
					John F Watson.
				
				
			